DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
Claims 1-20 remain pending in this application.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 15 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Blewer et al (WO 2020/159548 A1) in view of Prasad et al (US Patent Application Publication 2019/0042398 A1) and Howie et al. (US Patent Application Publication 2018/0203752 A1).
 As to claim 1, Blewer teaches an apparatus (see Fig.5 and associated text) comprising:
 at least one processing device comprising a processor coupled to a memory (See e.g. [0039]-[0040]), 5the at least one processing device being configured to perform steps of:
 detecting that a given software upgrade is available for a given computing device (See e.g. [0020] - the communication interface 25 may be to receive a request from a client device for an upgrade. The request may be received from the client device running an automatic check for new upgrades),
identifying one or more other computing devices on which the given software upgrade has been installed that exhibit at least a threshold level of similarity to the given computing device (see e.g. [0023] - the selection engine 30 is to receive the device configuration of the client device requesting an upgrade from the communication interface 25. In addition, the selection engine 30 is to select a subset of the anonymized data in the memory storage unit 15 based on the device configuration and [0049] - The identification of the subset of the anonymized data is not limited and may be carried out to identify data from client devices across multiple sources with a device configuration similar to the device configuration of the requesting device received at block 430. The degree of similarity between the source devices providing telemetry data at block 410 and the requesting device providing the request at block 430 is also not particularly limited and may be based on predetermined thresholds),
10determining whether any issues were encountered on the one or more other computing devices as a result of the given software upgrade (e.g. if failure occurred, see e.g. [0050] - Block 450 comprises analyzing the subset of the anonymized data identified at block 440 to determine a probability of an upgrade failure at the client device; a simple percentage of all source devices in the subset of anonymized data identified at block 440 where the upgrade was not carried out successfully may be calculated. The definition of an unsuccessful upgrade is not limited and may be dependent on the request originally received by the communication interface. For example, an unsuccessful upgrade may be defined as an upgrade where the device is rendered inoperable, often referred to as bricking. In other examples, an unsuccessful upgrade may generate error screens on the device such that the upgrade is rolled back. In another example, an unsuccessful upgrade may result in a device that operates with significant lags and provides a user experience that is below a certain level that may be subjective to the user or objectively measured),
generating a recommendation as to whether to initiate download of the given software upgrade on the given computing device based at least in part on whether any issues were encountered on the one or more other computing devices as a result of the given software upgrade (See e.g. [0030] - The upgrade engine 40 is to implement an upgrade at the requesting client device based on the probability of an upgrade failure determined by the comparison engine 35. For example, if the probability of an upgrade failure calculated by the comparison engine 35 is under a predetermined threshold, the client device may be considered to be a good candidate for the requested upgrade to be implemented; Alternatively, if the probability of an upgrade failure is above the threshold probability, the upgrade will not be implemented at the client device due to the risk of a failure of the client device upon attempting to upgrade the client device and [0043] -the recommendation engine 42a may be used to provide a recommendation to reduce the probability of an upgrade failure. Accordingly, the recommendation engine 42a may be used when the upgrade engine 40a processed a device with a probability of an upgrade failure above the predetermined threshold) 15and
 	initiating download of the given software upgrade on the given computing device based at least in part on the generated recommendation (See e.g. [0051] Block 460 involves implementing an upgrade at the client device based on the probability. For example, the upgrade engine 40 may prompt a user of the client device to download and install the upgrade upon approval based on the probability of an upgrade failure. In other examples, the may be pushed to the client device without further input from the user, such as in a managed client device).

Blewer teaches determining whether to automatically initiate download of the given software upgrade on the given computer device (see e.g. [0051]), but does not specifically teach wherein generating the recommendation as to whether to initiate download of the given software upgrade on the given computing device and initiating download of the given software upgrade based at least in part on the generated recommendation comprise: generating one or more validation tests based at least in part on one or more issues encountered on the one or more other computing devices as a result of the given software upgrade; running the one or more validation tests on the given computing device; and determining whether to automatically initiate the given software upgrade on the given computing device based at least in part on results of the one or more validation tests run on the given computing device.

In an analogous art of patching software, however, Prasad teaches wherein generating recommendation as to whether to initiate download of the given software upgrade (e.g. patch) on a given computing device and initiating download of the given software upgrade based at least in part on the generated recommendation comprise: generating one or more validation tests based at least in part on one or more issues encountered on one or more other computing devices as a result of the given software upgrade (e.g. potential repair/patch, see Fig.3, 304 and associated text, e.g. [0046] - the repair module may select a particular fault location based on the priorities of the identified faults and/or corresponding fault locations; The repair module may implement a repair candidate at the selected fault location as a potential repair and [0047] - Block 302 may be followed by block 304 (“Select Repair Candidate and Implement Potential Repair”), where the repair module may select a repair candidate and implement a potential repair using the selected repair candidate. The repair module may implement the repair candidate at the selected fault location as a potential repair of the fault corresponding to the fault location, running the one or more validation tests on the given computing device (See Fig.3, 306 and associated text, e.g. [0048] - Block 304 may be followed by block 306 (“Execute Test Suite”), where the repair module may execute one or more tests of a test suite (e.g., test suites 112 of FIG. 1) with respect to the potential repair at the fault location), and determining whether to automatically initiate the given software upgrade (e.g. accept potential repair) on the given computing device based at least in part on results of the one or more validation tests run on the given computing device (See Fig.3, 320 and associated text, e.g. [0054] - Block 316 may be followed by decision block 320 (“All Tests Passed?”), where the repair module may determine whether the potential repair at the selected fault location passes the tests of the augmented test suite, [0056] - if at decision block 310 the repair module determines that there are no additional (e.g., a new) tests to augment the test suite, decision block 310 may be followed by block 324 (“Accept Potential Repair”), where the repair module may accept the potential repair at the selected fault location as a proper repair (a patch) and [0060] -if the repair module determines that there are no additional fault locations in the software program that is being repaired, decision block 330 may be followed by block 332 (“Output Patches”), where the repair module may output the patches (e.g., patches 110) generated during the repair of the software program.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer to incorporate/implement the limitations as taught by Prasad in order to provide a more efficient method/system of identifying and addressing software faults and providing proper repairs.

Blewer in view of Prasad teaches results characterizing whether the given software upgrade will result in the given computing device experiencing one or more issues (see Blewer: [0012]), but does not specifically teach results characterizing whether the given software upgrade will result in the given computing device experiencing at least one of the one or more issues encountered on the one or more other computing devices as a result of the given software upgrade.

In an analogous art of analyzing impact of incidents, however, Howie teaches results characterizing whether the given software upgrade will result in the given computing device experiencing at least one of the one or more issues encountered on the one or more other computing devices as a result of the given software upgrade (See Figs.1D, 1E and associated text, e.g. [0066] - the incident analysis module 165 may receive one or more newly detected or reported incidents and may analyze data associated with the incident to identify, in real-time or near real-time, an application, system, network, device, or the like associated with the incident and a time and date of the incident. This information may be compared to the profile generated by the application/system/network profiling module 164 for the identified application, system, network, device, or the like, to determine a likelihood that the incident will have a significant business impact (e.g., based on historical data associated with incidents affecting a same or similar application, system, network, or the like, at a same or similar date and/or time) [0074] - the change management computing device 170 may be configured to proactively anticipate potential incidents and a potential impact by comparing scheduled modification data for one or more systems, applications, networks, devices, or the like, to historical data to determine whether the same or similar modifications previously cause an incident. If so, it may be determined that a future incident is likely for the scheduled modification and one or more notifications may be transmitted to a computing device indicating the potential incident and/or a potential impact, [0075] - a confidence level may be determined associated with the determination that the scheduled modification is the likely cause of the incident or will likely cause a future incident. For example, if the device associated with the incident and the device of the scheduled modification are an exact match (e.g., same particular device rather than same type of device, or the like), a higher confidence level may be assigned. In another example, if the device in the historical incident having a significant business impact is an exact match for the device for which the modification is scheduled, a higher confidence level may be assigned, and [0118] -  If a modification is scheduled for a same or substantially similar device, system, application, or the like, that was identified as having a previous incident with a significant business impact, one or more notifications may be generated in step 516; The notification may indicate that an upcoming scheduled modification is likely to cause an incident and appropriate actions should be taken to avoid or mitigate impact of any incident).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad to incorporate/implement the limitations as taught by Howie in order to provide a more efficient method/system of identifying and addressing incidents for the purpose of minimizing significant negative impacts. 
As to claim 2, Blewer also teaches wherein identifying one or more other computing devices on which the given software upgrade has been installed that exhibit at least the threshold level of similarity to the given computing device comprises obtaining telemetry data from a plurality of computing devices including the given computing device and the one or more other computing devices, the telemetry data characterizing at least one of hardware and software configurations of the plurality of computing devices (See e.g. [0015] the telemetry data may be received from each client device associated with the source (referred to herein as a "source device"). Accordingly, the telemetry data may include information such as a device identifier, model number, client identifier, hardware specifications, and a list of software installed on each source device. In particular, the telemetry data collected from a source device may describe the configuration of the source device and [0023] the selection engine 30 is to receive the device configuration of the client device requesting an upgrade from the communication interface 25; the selection engine 30 is to select a subset of the anonymized data in the memory storage unit 15 based on the device configuration and selecting a subset of the plurality of computing devices as the one or more other computing devices exhibiting at least the threshold level of similarity to the given computing device based at least in part on a comparison of at least one of the hardware and software configuration of the given computing device and the hardware and software configurations of the one or more other computing devices (see e.g. [0025] - the selection engine may filter the anonymized data based on the similarity between the device configurations of the source devices providing the telemetry data and the device configuration of the requesting device. The degree of similarity between the source devices and the requesting device is also not particularly limited and may be based on predetermined thresholds).

As to claim 3, Blewer also teaches wherein the hardware configurations of the plurality of computing devices comprise at least one of: manufacturer and model number identifiers of the plurality of computing devices [manufacturer and model number identifiers of one or more hardware components of the plurality of computing devices; and state of the one or more hardware components of the plurality of computing devices] (See e.g. [0015] - the telemetry data may be received from each client device associated with the source (referred to herein as a "source device"). Accordingly, the telemetry data may include information such as a device identifier, model number, client identifier, hardware specifications, and a list of software installed on each source device).

As to claim 4, Blewer also teaches wherein the software configurations of the plurality of computing devices comprise at least one of: software installed on the plurality of computing devices [versions of the software installed on the plurality of computing devices; software running on the plurality of computing devices when one or more issues were encountered] (See e.g. [0015] - the telemetry data may be received from each client device associated with the source (referred to herein as a "source device"). Accordingly, the telemetry data may include information such as a device identifier, model number, client identifier, hardware specifications, and a list of software installed on each source device).

As to claim 5, Blewer also teaches wherein determining whether any issues were encountered on the one or more other computing devices as a result of the given software upgrade comprises: determining whether installation of the given software upgrade failed on any of the one or more other computing devices (See e.g. [0050] -analyzing the subset of the anonymized data identified at block 440 to determine a probability of an upgrade failure at the client device. The manner by which the probability of an upgrade failure is determined is not limited. For example, a simple percentage of all source devices in the subset of anonymized data identified at block 440 where the upgrade was not carried out successfully may be calculated ; and determining whether, following successful installation of the given software upgrade, any of the one or more other computing devices experienced performance impacts (see e.g. [0028]- The comparison engine 35 is to analyze the subset of anonymized data to determine a probability of an upgrade failure at the client device requesting the upgrade; an unsuccessful upgrade may be defined as an upgrade where the device is rendered inoperable, often referred to as bricking. In other examples, an unsuccessful upgrade may generate error screens on the device such that the upgrade is rolled back. In another example, an unsuccessful upgrade may result in a device that operates with significant lags and provides a user experience that is below a certain level that may be subjective to the user or objectively measured).
As to claim 15, the limitations of medium claim 15 are substantially similar to the limitations of apparatus claim 1, and therefore, is rejected for the reasons stated above.
As to claim 18, the limitations of method claim 18 are substantially similar to the limitations of apparatus claim 1, and therefore, is rejected for the reasons stated above.
6.	Claims 6-10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blewer in view of Prasad and Howie, as applied to claims 1, 15 and 18 above, and further in view of Datta et al (US Patent Application Publication 2021/0109843 A1).
As to claim 6, Blewer in view of Prasad and Howie teaches wherein determining whether any issues were encountered on the one or more other computing devices as a result of the given software upgrade comprises 25generating clusters of issue types for the given software upgrade based on a set of clustering factors (See Blewer: e.g. [0028] - The comparison engine 35 is to analyze the subset of anonymized data to determine a probability of an upgrade failure at the client device requesting the upgrade;  an unsuccessful upgrade may be defined as an upgrade where the device is rendered inoperable, often referred to as bricking. In other examples, an unsuccessful upgrade may generate error screens on the device such that the upgrade is rolled back. In another example, an unsuccessful upgrade may result in a device that operates with significant lags and provides a user experience that is below a certain level that may be subjective to the user or objectively measured but does not specifically teach utilizing a clustering algorithm to generate clusters of issue types.
In an analogous art of detecting software failures, however, Datta teaches teach utilizing a clustering algorithm to generate clusters of issue types (See e.g. [0028] - The predictive failure software 118 can correlate a current failed software call trace to certain previous software call traces that are stored by the cluster data 116. The predictive failure software 118 can make this correlation based at least on analysis of clusters of the cluster data 116, including context data and [0046] - The predictive failure software 118 can apply a clustering algorithm that fits the failed software call traces into specific clusters).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad and Howie to incorporate/implement the limitations as taught by Datta in order to provide a more efficient method/system of identifying and addressing software issues.

As to claim 7, Datta further teaches wherein the clustering algorithm comprises a density based clustering algorithm (see e.g. [0051] - The first clustering algorithm may be a density-based spatial clustering of data points (which can be based on various characteristics such as the error condition).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad and Howie to incorporate/implement the limitations as taught by Datta in order to provide a more efficient method/system of identifying and addressing software issues.

As to claim 8, Blewer in view of Prasad and Howie teaches wherein the set of clustering factors comprises telemetry data collected from the one or more other computing devices at least one of prior to installation of the given software upgrade and following successful installation of the given software upgrade and 10information relating to one or more other software upgrades that caused issues on the one or more other computing devices (see Blewer: e.g. [0028] and [0050]), but does not specifically teach alerts raised for issues encountered on respective ones of the one or more other computing devices, the alerts being associated with at least one of issues encountered due to installation of 5the given software upgrade and issues encountered following successful installation of the given software upgrade. 
In an analogous art of detecting software failures, however, Datta teaches alerts raised for issues encountered on respective ones of the one or more other computing devices, the alerts being associated with at least one of issues encountered due to installation of 5the given software upgrade and issues encountered following successful installation of the given software upgrade (see e.g. [0055] - based on the analysis of the cluster of the software failures in the determined cluster, the predictive failure software 118 can determine that the software issue is already being addressed, e.g., which could have been initiated by a previous detection of the software issue from a report from another failure tool. The predictive failure software 118 can notify the separate failure tool (i.e., that provided the software issue already being addressed) and indicate additional information about the failure and/or raise a priority level indicating urgency required to fix the failure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad and Howie to incorporate/implement the limitations as taught by Datta in order to provide a more efficient method/system of identifying and addressing software issues.

As to claim 9, Blewer also teaches wherein the clusters of issue types for the given software upgrade comprise a first cluster for issues associated with failure installing the given software 15upgrade, a second cluster for issues associated with performance impacts following installation of the given software upgrade, and a third cluster for issues associated with system failure following installation of the given software upgrade (See e.g. [0028] - (see e.g. [0028]- an unsuccessful upgrade may be defined as an upgrade where the device is rendered inoperable, often referred to as bricking. In other examples, an unsuccessful upgrade may generate error screens on the device such that the upgrade is rolled back. In another example, an unsuccessful upgrade may result in a device that operates with significant lags and provides a user experience that is below a certain level that may be subjective to the user or objectively measured).
As to claim 10, Blewer also teaches wherein determining whether any issues were encountered 20on the one or more other computing devices as a result of the given software upgrade further comprises determining whether the one or more other computing devices exhibiting at least the threshold level of similarity to the given computing device are matched with any of the generated clusters of issue types for the given software upgrade (See e.g. [0049] - The device configuration received from block 430 is used at block 440 to identify a subset of the anonymized data generated at block 420. The identification of the subset of the anonymized data is not limited and may be carried out to identify data from client devices across multiple sources with a device configuration similar to the device configuration of the requesting device received at block 430).
As to claim 16, the limitations of claim 16 are substantially similar to the limitations of
claim 8, and therefore, is rejected for the reasons stated above.
 As to claim 17, the limitations of claim 17 are substantially similar to the limitations of
claim 9, and therefore, is rejected for the reasons stated above15.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of
claim 8, and therefore, is rejected for the reasons stated above.
 As to claim 20, the limitations of claim 20 are substantially similar to the limitations of
claim 9, and therefore, is rejected for the reasons stated above15.

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blewer in view of Prasad, Howie and Datta, as applied to claim 10 above, and further in view of Lidstrom et al (US Patent Application Publication 2009/0196186 A1).
As to claim 11, Blewer in view of Prasad, Howie and Datta teaches responsive to determining that the one or more other computing devices exhibiting at least the threshold level of similarity to the given computing device are matched with a given one of the generated clusters of issue types for the given software upgrade (See Blewer: e.g. [0028] and [0050]), but does not specifically teach identifying root causes for the issues associated with the given generated cluster. 
In an analogous art of problem detection, however, Lidstrom teaches identifying root causes for issues (see Fig.8 and associated text, e.g. [0058] - one or more subsets of events, different than the first subset of events, may be retrieved for analysis from the enriched, collected data (block 860), and the one or more discriminating features may be cross validated based on the one or more subsets of events; Cross validation logic 310 may perform the cross validation multiple times (e.g., based on third dataset, fourth dataset, etc.) to verify features of examples or events that have a greatest impact resulting in a problem (e.g., in network 150) and [0059] - a feature may be detected that is a root cause of a problem in the network (block 880)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad Howie and Datta to incorporate/implement the limitations as taught by Lidstrom in order to provide a more efficient method/system of identifying problems within a system.

8.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Blewer in view of Prasad, Howie, Datta and Lidstrom, as applied to claim 11 above, and further in view of Sobel (US Patent 8,694,983 B1).
As to claim 12, Blewer in view of Prasad, Howie, and Datta teaches generating the recommendation as to whether to initiate download of the given software upgrade on the given computing (see Blewer: [0030] and [0043]), initiating download of the given software upgrade on the given computing device based at least in part on the generated recommendation (see Blewer: [0051]), and responsive to one or more tests passing on the given computing device, initiating download of the given software upgrade on the given computing device automatically (See Blewer:[0051]), but does not specifically teach converting the identified root causes to one or more validation tests.
In an analogous art of problem detection, however, Lidstrom teaches converting the identified root causes to one or more validation tests (See Fig.8 and associated text, e.g. [0058] – Cross validation logic 310 may cross validate possible root cause features 370 determined for first dataset 340 based on one of other datasets 350 (e.g., based on second dataset);Cross validation logic 310 may perform the cross validation multiple times (e.g., based on third dataset, fourth dataset, etc.) to verify features of examples or events that have a greatest impact resulting in a problem (e.g., in network 150). and [0066] root cause solution testing logic 330 may provide datasets 340/350 to an OSS that may use datasets 340/350 to test and/or monitor one or more solutions to one or more root causes of a problem (e.g., in network 150). Alternatively and/or additionally, data analysis device 140 may test and/or monitor one or more solutions to one or more root causes of a problem (e.g., in network 150) based on datasets 340/350. Data analysis device 140 may repeat the process described above (i.e., generate feedback) with new examples and/or events to determine if the actions taken have solved the one or more root causes of a problem (e.g., in network 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad, Howie, and Datta to incorporate/implement the limitations as taught by Lidstrom in order to provide a more efficient method/system of identifying problems within a system.

Blewer in view of Prasad, Howie, Datta, and Lidstrom teaches responsive to at least one of the one or more validation tests failing on the given computing 10device, pushing one or more warnings to the given computing device (See Blewer: [0043]), does not specifically teach initiating download of the given software upgrade on the given computing device responsive to acceptance of the one or more warnings.
In an analogous art of analyzing software changes, however, Sobel teaches initiating download of the given software upgrade on the given computing device responsive to acceptance of the one or more warnings (See Fig.7, 708 and associated text, e.g. col.15 lines 8-14: At step 708, the system may determine, based on the health-impact information received from the server, whether to allow the software change to occur. Step 708 may be performed in a variety of ways. In one embodiment, determining whether to allow the software change to occur may comprise providing a recommendation on whether to allow the software change to occur to a user and then prompting the user to allow or deny the software change; this recommendation may comprise a recommendation to prevent the software change from occurring, a recommendation to allow the software change to occur, and/or a recommendation to allow the software change to occur conditioned upon the occurrence of an additional software change; For example, impact-determination module 110 in FIG. 1 may recommend that a user avoid upgrading the application "PhotoPro 1.3" to version 1.5 due to performance and stability issues associated with this version of the application identified on additional computing systems).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad, Howie, Datta and Lidstrom to incorporate/implement the limitations as taught by Sobel in order to provide a more efficient method/system of identifying impacts of potential software changes on a system for the purpose of maintaining the health and stability of the system.

As to claim 13, Blewer in view of Prasad, Howie, Datta, and Lidstrom teaches generating the recommendation as to whether to initiate download of the given software upgrade on the given computing device (see Blewer: [0030] and [0043]), initiating download of the given software upgrade on the given computing device based at least in part on the generated recommendation (see Blewer: [0051]), and responsive to one or more tests passing on the given computing device, initiating download of the given software upgrade on the given computing device automatically (See Blewer:[0051]), but does not specifically teach converting the identified root causes to one or more warnings.

In an analogous art of problem detection, however, Lidstrom teaches converting the identified root causes to one or more warnings (See Fig.8 and associated text, e.g. [0058] – Cross validation logic 310 may cross validate possible root cause features 370 determined for first dataset 340 based on one of other datasets 350 (e.g., based on second dataset);Cross validation logic 310 may perform the cross validation multiple times (e.g., based on third dataset, fourth dataset, etc.) to verify features of examples or events that have a greatest impact resulting in a problem (e.g., in network 150). and [0066] root cause solution testing logic 330 may provide datasets 340/350 to an OSS that may use datasets 340/350 to test and/or monitor one or more solutions to one or more root causes of a problem (e.g., in network 150). Alternatively and/or additionally, data analysis device 140 may test and/or monitor one or more solutions to one or more root causes of a problem (e.g., in network 150) based on datasets 340/350. Data analysis device 140 may repeat the process described above (i.e., generate feedback) with new examples and/or events to determine if the actions taken have solved the one or more root causes of a problem (e.g., in network 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad, Howie, and Datta to incorporate/implement the limitations as taught by Lidstrom in order to provide a more efficient method/system of identifying problems within a system.

Blewer in view of Prasad, Howie, Datta and Lidstrom teaches responsive to at least one of the one or more validation tests failing on the given computing 10device, pushing one or more warnings to the given computing device (See Blewer: [0043]), does not specifically teach initiating download of the given software upgrade on the given computing device responsive to acceptance of the one or more warnings.
In an analogous art of analyzing software changes, however, Sobel teaches initiating download of the given software upgrade on the given computing device responsive to acceptance of the one or more warnings (See Fig.7, 708 and associated text, e.g. col.15 lines 8-14: At step 708, the system may determine, based on the health-impact information received from the server, whether to allow the software change to occur. Step 708 may be performed in a variety of ways. In one embodiment, determining whether to allow the software change to occur may comprise providing a recommendation on whether to allow the software change to occur to a user and then prompting the user to allow or deny the software change; this recommendation may comprise a recommendation to prevent the software change from occurring, a recommendation to allow the software change to occur, and/or a recommendation to allow the software change to occur conditioned upon the occurrence of an additional software change; For example, impact-determination module 110 in FIG. 1 may recommend that a user avoid upgrading the application "PhotoPro 1.3" to version 1.5 due to performance and stability issues associated with this version of the application identified on additional computing systems).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad, Howie, Datta and Lidstrom to incorporate/implement the limitations as taught by Sobel in order to provide a more efficient method/system of identifying impacts of potential software changes on a system for the purpose of maintaining the health and stability of the system.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blewer in view of  Prasad and Howie, as applied to claim 1 above, and further in view of Sobel (US Patent 8,694,983 B1).
As to claim 14, Blewer in view of Prasad and Howie teaches wherein generating the recommendation as to whether to initiate download of the given software upgrade on the given computing device and initiating download 25of the given software upgrade on the given computing device based at least in part on the generated recommendation comprise: determining a probability that the given computing device will encounter one or more issues due to installation of the given software upgrade based at least in part on whether any issues35121651.01 were encountered on the one or more other computing devices as a result of the given software upgrade (See Blewer: e.g. [0028] and [0050]), responsive to the determined probability that the given computing device will encounter one or more issues due to installation of the given software upgrade being below a designated 5threshold probability, initiating download of the given software upgrade on the given computing device automatically (See Blewer: e.g. [0050] and [0051]) and responsive to the determined probability that the given computing device will encounter one or more issues due to installation of the given software upgrade being at or above the designated threshold probability, pushing one or more warnings to the given computing device (see Blewer: e.g. [0043]), but does not specifically teach initiating download of the given software upgrade on the given computing device responsive to acceptance of the one or more warnings.
In an analogous art of analyzing software changes, however, Sobel teaches initiating download of the given software upgrade on the given computing device responsive to acceptance of the one or more warnings (See Fig.7, 708 and associated text, e.g. col.15 lines 8-14: At step 708, the system may determine, based on the health-impact information received from the server, whether to allow the software change to occur. Step 708 may be performed in a variety of ways. In one embodiment, determining whether to allow the software change to occur may comprise providing a recommendation on whether to allow the software change to occur to a user and then prompting the user to allow or deny the software change; this recommendation may comprise a recommendation to prevent the software change from occurring, a recommendation to allow the software change to occur, and/or a recommendation to allow the software change to occur conditioned upon the occurrence of an additional software change; For example, impact-determination module 110 in FIG. 1 may recommend that a user avoid upgrading the application "PhotoPro 1.3" to version 1.5 due to performance and stability issues associated with this version of the application identified on additional computing systems).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Blewer in view of Prasad and Howie to incorporate/implement the limitations as taught by Sobel in order to provide a more efficient method/system of identifying impacts of potential software changes on a system for the purpose of maintaining the health and stability of the system.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/spe, art unit 2192/2194